Citation Nr: 1516860	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-17 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program).


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from December 1981 to March 1983, from September 1983 to April 1992, and from November 2009 to August 2010.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2012 administrative decision in which the RO denied the Veteran's claim for Post-9/11 GI Bill benefits.  The Veteran filed a notice of disagreement in November 2012.  A statement of the case was issued in March 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2013.

As a final preliminary matter, the Board notes that, in addition to the paper education folder,  the Veteran also has separate paperless, electronic Veterans Benefits Management System (VMBS) and Virtual VA files.  A review of such files does not reveal any additional documents pertinent to the present appeal.  
  

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The benefits already awarded to the Veteran under the combination of the Chapter 30 (Montgomery GI Bill) and Chapter 34 programs (Vietnam-Era GI Bill) totalled over 48 months.

3.  The Veteran is not legally entitled to more than 48 months of VA educational assistance benefits under a combination of the Chapters 30, 33 and 34 programs.



CONCLUSION OF LAW

The claim for additional educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program), is without legal merit.  38 U.S.C.A. §§ 503 (b), 3312 (a), 3695 (a), (b) (West 2014); 38 C.F.R. §§ 21.4020 (a), (b), 21.9550 (a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

In connection with the claim decided herein, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of her claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).  

II.  Analysis

The basic facts in this case are not in dispute.  The Veteran used 32 months and 12 days of entitlement under Chapter 34 education benefits and 17 months and 26 days of entitlement under Chapter 30 education benefits.  In June 2012, she received a Certificate of Eligibility from VA stating that she had 9 months and 22 days of benefits remaining under Chapter 33.  She then enrolled for the Summer and Fall 2012 semesters and sought Chapter 33 benefits.  This claim was subsequently denied by the RO on the basis of no remaining eligibility for VA educational benefits as it was determined that the Veteran had already used more than 48 months of educational benefits.  Significantly, the Veteran does not dispute that she has no remaining entitlement to education benefits but rather alleges that she enrolled in the Summer and Fall 2012 semesters only after receiving the June 2012 letter from VA.

The provisions of Chapter 33, Title 38, of the United States Code were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  See Title V of the Supplemental Appropriations Act of 2008, Pub. L. 110-252 which became law on June 30, 2008.  The Appropriations Act amended Part III of Title 38, United States Code to include a new Chapter 33.  The law has been referred to as the Post-9/11 GI Bill, the 21st Century G.I. Bill of Rights and the Webb G.I. Bill.  The original Post-9/11 GI Bill's provisions went into effect on August 1, 2009; changes to the law have been put into place since that time, but are not pertinent to the matter on appeal in this case. 

The Post 9/11 Veterans Educational Assistance Act of 2008 represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The provisions of the Act were codified at 38 U.S.C.A.        §§ 3301-3324 (West Supp. 2009) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2009).

VA law provides a limit on training under two or more programs.  The aggregate period for which any person may receive assistance under two or more of the following laws may not exceed 48 months (or the part-time equivalent): (1) Part VII or VIII, Veterans Regulations numbered 1(a), as amended; (2) Title II of the Veterans' Readjustment Assistance Act of 1952; (3) The War Orphans' Educational Assistance Act of 1956; (4) 38 U.S.C. chapters 30, 32, 33, 34, 35, and 36; (5) 10 U.S.C. chapters 106a, 1606, and 1607; (6) Section 903 of the Department of Defense Authorization Act, 1981; (7) The Hostage Relief Act of 1980; and (8) The Omnibus Diplomatic Security and Antiterrorism Act of 1986.  38 U.S.C.A.              § 3695(a); 38 C.F.R. § 21.4020(a). 

The Veteran contends that she should be entitled to additional education benefits under the provisions of Chapter 33.  However, under the law, a person is limited in the total amount of VA educational benefits they may receive under two or more programs.  The aggregate period for which any person may receive assistance under 38 U.S.C. Chapters 30, 32, 33, 34, 35 and 36 may not exceed 48 months (or the part-time equivalent).  38 U.S.C.A. § 3695(a)(4); 38 C.F.R. §  21.4020(a)(4).

In this case, the evidence of record shows that the Veteran had used 32 months and 12 days of Chapter 34 benefits and 17 months and 26 days of Chapter 30 benefits.  As previously stated, the Veteran has not disputed this calculation of her educational assistance benefits. 

In light of the above, the Board finds that the Veteran is not entitled to additional educational assistance benefits under the provisions of Chapter 33, as she has achieved the maximum aggregate period that a person may receive educational assistance.  Although, as in this case, an individual may be entitled to benefits under various education programs, there is a limit as to the total aggregate period for which any person may receive educational assistance under two or more educational programs.  The statutes and regulations limit such educational assistance to no more than 48 months.  38 U.S.C.A. § 3695; 38 C.F.R. § 21.4020.
The law is dispositive based upon a maximum aggregate period of 48 months for an education program under Chapter 33 combined with another education program. 

Significantly, VA can only pay benefits that are authorized by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits."); Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met).


The Board sympathizes with Veteran and finds credible her assertions that she enrolled in the Summer and Fall 2012 semesters only after receiving the erroneous June 2012 Certificate of Eligibility from VA.  While, under these circumstances, she is certainly free to seek equitable relief from the VA Secretary-which only he has authority to grant in appropriate cases (see 38 U.S.C.A § 503; 38 C.F.R. § 2.7; see also Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992))-the Board is bound by the law and is without authority to grant benefits on an equitable basis.  The legal authority pertaining to educational benefits is prescribed by Congress and implemented via regulations enacted by VA, and neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA programs.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a). 


ORDER

The claim for additional educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


